Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) effective as of the 1st day of February, 2013
(“Effective Date”), between:

EQUAL ENERGY LTD., a body corporate, with an office in the Province of Alberta
(the “Corporation”)

and

Scott A. Smalling, an individual resident in Edmond, Oklahoma (the “Executive”).

WHEREAS

 

  A. The Corporation wishes to continue to employ the Executive and the
Executive wishes to continue such employment on the terms of this Agreement.

 

  B. The Executive has and will continue to have access to all aspects of the
Corporation’s business including the intellectual property, trade secrets,
technology, business processes and personnel affairs of the Corporation.

 

  C. The Corporation carries on business throughout North America with its head
office in Calgary, Alberta.

 

  D. The Parties wish to set out the terms and conditions of their employment
relationship and to outline the rights of the Executive in certain
circumstances.

NOW THEREFORE in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration (the receipt
and sufficiency of which is hereby acknowledged) the parties have agreed and
this Agreement witnesses as set forth below.

ARTICLE 1

TERM OF EMPLOYMENT AND DEFINITIONS

 

1.1 The Executive will be employed with the Corporation in accordance with the
express terms, duties and obligations hereinafter set forth until this Agreement
is terminated in accordance with the provisions hereof, subject to such
notifications and amendments as may be agreed upon from time to time.

 

1.2 For the purpose of this Agreement, the following terms shall have the
meanings specified below:

 

  (a) “Affiliate” means in respect of the Corporation any other Person which is
affiliated with the Corporation and, for such purposes:

 

  (i) two Persons will be considered to be affiliated with one another if one of
them controls the other, whether directly or indirectly, or if both of them are
controlled by a common third Person, whether directly or indirectly; and



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 2 of 15

 

  (ii) one Person will be considered to control another Person if it has the
power to direct or cause the direction of the management and policies of the
other Person, whether directly or indirectly, through one or more intermediaries
or otherwise, and whether by virtue of the ownership of shares or other equity
interests, the holding of voting rights or contractual rights, or otherwise;

 

  (b) “Agreement” means this Executive Employment Agreement.

 

  (c) “Board” means the board of directors of the Corporation;

 

  (d) “Change of Control” means (i) the acquisition by any Person, or any
Persons acting jointly or in concert (within the meaning of the Securities Act
(Alberta)), whether directly or indirectly, of shares of Equal Energy Ltd. (the
“Corporation”) which, together with all other shares held by such Persons,
constitutes, in the aggregate, more than 50% of all outstanding shares of the
Corporation, or (ii) a sale of all or substantially all (being 90% or more of
the value) of the assets held, directly or indirectly, by the Corporation to one
or more Persons dealing at arm’s length with the Corporation; provided that a
“Change of Control” shall not include a reorganization or restructuring of the
Corporation (a “Reorganization”) pursuant to which the shareholders of the
Corporation immediately prior to the Reorganization (other than any dissenting
shareholders) become the securityholders of an entity after the Reorganization
which entity, directly or indirectly, owns all or substantially all of the
business and assets owned, directly or indirectly, by the Corporation
immediately prior to the Reorganization;

 

  (e) “Competitor” means a business, save and except for the Corporation and its
Affiliates, that holds or is pursuing oil and/or gas exploration and/or
exploitation opportunities within a 3 mile radius of any major operated
properties which are defined as areas where the Corporation and its Affiliates
are producing greater than 250 BOEs/day, such areas to include land, facilities
and pipelines, or any of the proposed posted or posted land holdings of the
Corporation or an Affiliate, in each case at the time of the termination of this
Agreement and the Executive’s employment with the Corporation;

 

  (f)

“Confidential Information” means all information, know-how, data, techniques,
knowledge and other confidential information of every kind or character relating
to or connected with the business or corporate affairs and operations of the
Corporation and its Affiliates and includes, without limitation, the following
categories of information: financial information; non-public geological or
geophysical data and any non-public reports or evaluations thereof; non-public
information regarding exploration and production properties in or to which the
Corporation or any Affiliate has rights or in respect of which it is evaluating
or



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 3 of 15

 

  considering acquiring rights; supply and service information; marketing
information; personnel information; customer information; and technological
information, such as the function and design of specialized equipment,
methodology and techniques employed in use of specialized equipment;

 

  (g) “Final Date” means the date upon which the Executive is no longer employed
by the Corporation, for any reason;

 

  (h) “Just Cause”

 

  (i) the failure by the Executive to substantially perform his material
obligations according to the terms hereof as determined in good faith by the
Board of Directors in their sole discretion after the Corporation has given the
Executive reasonable notice, which shall not be less than 30 days, of such
failure and a reasonable opportunity to correct, or cause to be corrected, such
failure;

 

  (ii) the intentional involvement by the Executive in any act which is
materially injurious to the Corporation, financially or otherwise;

 

  (iii) conviction of or plea to by the Executive of a criminal offence
involving dishonesty or fraud or which is likely to injure the Corporation’s
business or reputation;

 

  (iv) misappropriation of the Corporation’s or any Affiliate’s property or
assets;

 

  (v) The submission by Executive to the Board or any commit thereof any
information, reports, documents or certificates which are intentionally and
knowingly false or misleading either because they include or fail to include
material facts, including without limitation disclosure of conflicts of interest
under section 2.3; and

 

  (vi) any conduct that would constitute just cause for termination of the
Executive’s employment without reasonable notice at common law in the Province
of Alberta;

 

  (i) “Person” includes any natural person, corporation, limited liability
company, partnership, limited partnership, joint venture, trust, government or
governmental body or other incorporated or unincorporated association or
organization; and

 

  (j) “Senior Executive” means the top executive position in the Corporation
which shall be the Chief Executive Officer, or if such position is vacant, such
person as is designated as the top executive officer by the Board.

 

  (k) “Time Period” means the period commencing on the Final Date and ending 12
months thereafter.



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 4 of 15

 

ARTICLE 2

DUTIES

 

2.1 The Executive shall serve the Corporation in the capacity of Vice President
and Chief Financial Officer and shall perform to the best of the Executive’s
ability the duties determined from time to time by the Senior Executive and the
Board which shall be commensurate with such position. The Executive will report
to the Senior Executive. The Executive will well and faithfully serve the
Corporation and hereby covenants to use the Executive’s best efforts to promote
the interests of the Corporation, including any Affiliates operated or managed
by the Corporation, at all times during the term of this Agreement.

 

2.2 The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive’s duties and
responsibilities.

 

2.3 Except with regard to interests and offices held by the Executive as at the
date hereof and which have been disclosed to, and consented to by (such consent
not to be unreasonably withheld), the Corporation in Schedule “A” attached
hereto, the Executive agrees to devote the Executive’s full time and attention
to the business and affairs of the Corporation and shall not, without the
written consent of the Board (such consent not to be unreasonably withheld),
undertake during the course of the Executive’s employment any other business or
occupation or become a director, officer, employee, consultant or agent of
another Person.

 

2.4 The Executive shall disclose actual or potential business conflicts of
interest to the Board. Any uncertainty as to whether such a conflict exists
shall be raised by the Executive for determination by the Board, acting
reasonably. The Executive shall conduct himself so as to avoid any actual or
potential conflict of interest.

 

2.5 The Executive agrees that he will comply with the lawful policies and
procedures established by the Corporation, from time to time, including any
policy regarding equal employment opportunity, insider trading and any code of
ethics or business conduct adopted by the Corporation (including any future
revisions of such policies, procedures or other codes of business conduct) and
that he may be required by the Corporation to sign a separate acknowledgement
and/or agreement, from time to time, with respect to compliance with any
particular such policy or code.

ARTICLE 3

REMUNERATION AND BENEFITS

 

3.1 The Executive shall receive an annual salary of $190,000.00 (“Salary”), less
statutory deductions, payable in accordance with the Corporation’s usual payroll
practices. The Salary shall be reviewed on a periodic basis, and may, in the
sole discretion of the Board, or the Compensation Committee thereof, be
increased.

 

3.2 In addition to the Salary provided for in Section 3.1, the Executive shall
be entitled to receive the following benefits:



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 5 of 15

 

  (a) continued participation in such group benefit plans (exclusive of those
specifically addressed in sections 3.4, 3.5 and 3.6) as are provided by the
Corporation for its other senior employees, at a commensurate level with the
Executive, as such plans may be amended from time to time;

 

  (b) a paid vacation of five weeks per year. Vacation periods during partial
years shall be prorated. Such periods of vacation shall be taken at such time or
times during each calendar year as the Corporation may from time to time
approve. The Executive shall be allowed to carry forward not more than 1 week of
unused vacation time into the next year;

 

  (c) suitable parking, at the Corporation’s expense, for the Executive (for 1
vehicle) in Oklahoma City at, or close to, the Corporation’s offices; and

 

  (d) reimbursement of professional dues and fees reasonably incurred for
professional development seminars and conferences.

 

3.3 In addition to the Salary, the Executive shall be entitled to participate in
the annual cash bonus plan made available to senior executive employees of the
Corporation in accordance with the terms and conditions of such plan as may be
amended, from time to time, by the Board or the Compensation Committee thereof.
Specific bonus terms for the Executive, including personal and business goals,
will be established in writing by the Senior Executive under such annual bonus
plan, which specific bonus terms may change from year to year. The Executive
must be employed on the date the bonus is to be paid. The annual cash bonus for
any particular year shall be in the discretion of the Board. In the event of any
conflict between the terms of this Agreement and the terms of the annual cash
bonus plan, the terms of this Agreement shall prevail.

 

3.4 The Executive shall be eligible to participate in the Stock Option Plan of
the Corporation, as amended from time to time (the “Stock Option Plan”) or such
other replacement stock option plan that may be put in place from time to time.
The vesting of stock options (“Options”), the subsequent exercise of such
Options and the termination thereof shall be governed in all respects by the
Stock Option Plan, or such replacement plan as may be in place from time to
time. Any Options issued to the Executive pursuant to the Stock Option Plan
shall be determined by the Board, or any authorized subcommittee thereof, at its
sole discretion. Any grants to the Executive under the Stock Option Plan prior
to the date hereof continue in accordance with their terms.

 

3.5 The Executive shall also be eligible to participate in the Corporation’s
Restricted Share and Performance Share Incentive Plan (the “RSPS Plan”), as
amended or substituted from time to time. The granting and subsequent issuance
of Restricted Shares, Performance Shares and underlying Shares of the
Corporation (all as defined in the RSPS Plan) shall be governed in all respects
by the RSPS Plan or such replacement plan as may be in place from time to time.
Share grants pursuant to the RSPS Plan to the Executive shall be determined by
the Board, or any authorized subcommittee thereof, at is sole discretion. Any
grants to the Executive under the RSPS Plan prior to the date hereof continue in
accordance with their terms.



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 6 of 15

 

3.6 The Executive shall be entitled to participate in the 401(k) Plan and the
Savings Plan of the Company, as amended or substituted from time to time.

 

3.7 The Executive shall be reimbursed in accordance with the Corporation’s
policy for all reasonable out-of-pocket expenses actually and reasonably
incurred by the Executive in connection with the performance of the Executive’s
duties hereunder. For all such expenses the Executive shall furnish to the
Corporation receipts verifying such expenses.

ARTICLE 4

TERMINATION OF THIS AGREEMENT

 

4.1 The Corporation may terminate the Executive’s employment and this Agreement
for Just Cause at any time, without notice and without any payment to the
Executive whatsoever, save and except only for the payment of any Salary and
vacation pay accrued up to the date of termination of employment and any out of
pocket expenses incurred in accordance with Section 3.7. Any entitlement in
respect of Options and RSPS Plan benefits will be governed by the terms of the
Stock Option Plan and RSPS Plan or their replacement plans.

 

4.2 The Executive may terminate this Agreement and his employment with the
Corporation at any time, for any reason, by providing 60 days advance written
notice to the Corporation, which may be waived in whole or in part by the
Corporation. If the Corporation waives the notice period in whole or in part,
the Corporation shall pay Salary for the portion of the notice period that has
been waived. The Executive shall be entitled to payment of any Salary and
vacation pay accrued up to the date of termination of employment and out of
pocket expenses in accordance with Section 3.7, but shall not be entitled to any
accrued annual cash bonus. Any entitlement in respect of Options and RSPS Plan
benefits will be governed by the terms of the Stock Option Plan and RSPS Plan or
their replacement plans.

 

4.3 The employment of the Executive and the Corporation’s obligation to
compensate the Executive with respect to employment will terminate upon the
death of the Executive save and except only for the payment of any Salary,
vacation pay and annual cash bonus in each case accrued to the date of
termination of employment and any out of pocket expenses in accordance with
Section 3.7. Any entitlement in respect of Options and RSPS Plan benefits will
be governed by the terms of the Stock Option Plan and RSPS Plan or their
replacement plans.

 

4.4 The Corporation may terminate this Agreement and the Executive’s employment,
for any reason other than the reasons set out in Sections 4.1, 4.2 and 4.3, in
which case the Corporation shall, subject to the Executive’s compliance with
Section 4.7 hereof, pay the Executive in compliance with Section 4.6 hereof.

 

4.5

In the event of a Change of Control of the Corporation, other than an internal
reorganization of the Corporation, the Corporation may at any time terminate
this agreement in compliance with Section 4.4. If the Corporation wishes to
continue to employ the Executive after the Change of Control, then the Executive
has the option, to



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 7 of 15

 

  terminate their employment under this provision, at any time during the 60 day
period immediately after the Change in Control, in which case the Corporation
shall, subject to the Executive’s compliance with Section 4.7 hereof, pay the
Executive in compliance with Section 4.6 hereof.

 

4.6 If the Executive’s employment is terminated as set out in Sections 4.4 or
4.5 the Corporation shall pay the Executive the following, less withholdings
required by law:

 

  (a) all accrued Salary;

 

  (b) all accrued vacation pay to the date of termination of employment and any
out of pocket expenses in accordance with Section 3.7;

 

  (c) accrued annual cash bonus to the date of termination of employment, which
amount shall be payable at the same time that annual bonuses for the year of
such termination are payable to other executive employees of the Corporation,
provided that in the event of a Change of Control, such amount shall be payable
within 30 days following the date of termination. The amount of the accrued
annual cash bonus for purposes of this Section 4.6(c) shall be the greater of:

 

  (i) 10% of the annual Salary, pro rated for the number of days the Executive
was employed in the year in which the termination date occurs (the “Termination
Year”); and

 

  (ii) the forward-looking bonus percentage of the annual Salary pro rated for
the number of days the Executive was employed in the Termination Year, where
“forward-looking bonus percentage” is the estimated bonus percentage for the
Executive for the Termination Year established in the first quarter of such
Termination Year pursuant to the annual cash bonus plan of the Corporation
referenced in Section 3.3;

 

  (d) an amount equal to 18 months (the “Notice Period”)of Salary, payment of
which amount shall be made by lump sum as soon as possible, but not later than
30 days following the date of termination; and

 

  (e) an amount equal to the actual cost that would have been incurred by the
Corporation in maintaining the benefits referred to in Section 3.2(a) for the
Executive for the Notice Period, payment of which amount shall be made by lump
sum within 30 days of the date of termination.

The payments referred to in this Section 4.6 are inclusive of any termination
and/or severance payments that may be required under applicable employment
standards legislation. Any entitlement in respect of Options and RSPS Plan
benefits will be governed by the terms of the Stock Option Plan and RSPS Plan or
their replacement plans.



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 8 of 15

 

4.7 Prior to receiving the payments in Section 4.6(c), (d) and (e), and in
consideration thereof, the Executive agrees to execute a full and final release
in favour of the Corporation, in a form satisfactory to the parties, and, unless
otherwise agreed by the Corporation, a resignation of all positions contemplated
by Section 4.9.

 

4.8 The Executive understands and agrees that all benefit coverage, including
without limitation, long term disability coverage (except where the Executive is
receiving payments thereunder or associated life insurance under the plan),
shall cease as of the date of termination of the Executive’s employment, and the
Corporation has no liability for any damages caused by the cessation of such
benefit coverage regardless of the reason for termination or resignation. The
Corporation has no obligation to extend any benefit coverage past the
termination date.

 

4.9 Upon termination of his employment for any reason whatsoever, without
affecting entitlement to any compensation under this Article 4, the Executive
shall thereupon be deemed to have immediately resigned any position the
Executive may have as an officer, director of the Corporation together with any
other office, position or directorship which the Executive may hold with any of
the Corporation’s Affiliates. In such event, the Executive shall, at the request
of the Corporation, forthwith execute any and all documents appropriate to
evidence such resignations. The Executive shall not be entitled to any payments
in respect of such resignations in addition to those provided for herein.

 

4.10 Notwithstanding the termination of the Executive’s employment, or the
manner of termination, the provisions of Article 5, Article 6, Article 7,
Article 9 and Article 10 of this Agreement shall survive such termination.

 

4.11 The provisions of Article 8 will survive termination of the Executive’s
employment only if the Executive’s employment is terminated pursuant to
Section 4.2.

ARTICLE 5

CONFIDENTIALITY

 

5.1 The Executive recognizes and understands that in performing the duties and
responsibilities of employment as outlined in this Agreement, the Executive will
occupy a position of confidence and, as a fiduciary of the Corporation, will
develop and acquire wide experience and knowledge with respect to all aspects of
the business of the Corporation and any other business carried on by the
Corporation and its Affiliates, as well as the manner in which such businesses
are conducted. It is the express intent and agreement of the Executive and of
the Corporation that such knowledge and experience shall be used solely and
exclusively in furtherance of the business interests of the Corporation and its
Affiliates and not in any manner detrimental to them.

 

5.2

The Executive further recognizes and understands that in performing the
employment duties and responsibilities as outlined in this Agreement, the
Executive will, and that prior to the date hereof he has, become knowledgeable
with respect to a wide variety of non-public information concerning the business
of the Corporation and its Affiliates. The Executive therefore agrees that the
Executive will hold all Confidential Information in



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 9 of 15

 

  confidence and will not use for his own benefit or the benefit of another
Person or disclose such Confidential Information to any other Person except as
necessary in carrying out his employment duties for the Corporation consistent
with the terms hereof, provided that the foregoing restriction shall not apply
once the information becomes public through no fault of the Executive or to any
disclosure required by applicable law.

 

5.3 Confidential Information (including any reproduction thereof) shall remain
the sole property of the Corporation. Upon termination of this Agreement and the
Executive’s employment with the Corporation, the Executive shall forthwith
deliver or cause to be delivered to the Corporation all books, documents,
effects, electronic information, securities or other property belonging to the
Corporation or for which the Corporation is liable to others, including any
copies thereof, which are in the possession, charge, control or custody of the
Executive.

ARTICLE 6

FIDUCIARY OBLIGATIONS

 

6.1 The Executive acknowledges and agrees that he is a fiduciary of the
Corporation and the Executive agrees to be bound by his fiduciary obligations
following his resignation or termination from the Corporation for any reason.

 

6.2 The Corporation shall maintain, or cause to be maintained on its behalf,
during the term of this Agreement, directors and officers insurance pursuant to
which the Executive will be eligible for coverage. The Corporation will use its
commercially reasonable efforts to either (i) maintain a minimum of $25 million
coverage under a directors and officers insurance policy, or (ii) secure
trailing insurance, at the Corporation’s option, in either case to provide
directors and officers liability insurance coverage for the Executive for no
less than 6 years following termination of his employment and this Agreement.

 

6.3 To the maximum extent permitted under the Business Corporations Act
(Alberta), the Corporation agrees to and shall indemnify and save harmless the
Executive for all actions and duties carried out for and on behalf of the
Corporation, and if the Executive is or becomes a party or is threatened to be
made a party to any threatened or pending civil, criminal or administrative
action or proceeding by reason of being or having been a director or officer of
the Corporation or having acted at the Corporation’s request as a director or
officer of a body corporate of which the Corporation is or was a shareholder or
creditor, or by reason of anything done or not done by him in any such capacity,
from and against all costs, charges, expenses, including, without limitation,
legal expenses and amounts paid to settle an action or satisfy a judgement or to
satisfy any fines levied, actually and reasonably incurred by him in connection
with such action or proceedings (including in respect of an action to procure a
judgement in the Corporation’s favour with the Court’s prior approval) if:

 

  a) he acted honestly and in good faith with a view to the best interests of
the Corporation; and



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 10 of 15

 

  b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, he had reasonable grounds for believing that his
conduct was lawful.

In the event of any inconsistency or conflict between this Agreement and any
indemnity provided for in the Corporation’s by-laws, this Agreement shall
prevail. The Parties shall enter into an indemnity agreement to reflect the
obligation of this section 6.3.

ARTICLE 7

NON-SOLICITATION

 

7.1 The Executive agrees that for so long as he is employed by the Corporation
and for the Time Period thereafter, in addition to any and all fiduciary duties
that the Executive owes to the Corporation, he will not, directly or indirectly
whether through a corporation or otherwise, individually or in partnership,
jointly or in conjunction with any Person, whether as principal, agent,
employee, employer or shareholder (save and except as a shareholder where such
shareholdings are in the aggregate less than 5% of the voting equity) of an
entity offering its securities to the public, do any of the following, without
the prior written consent of the Corporation:

 

  (a) solicit, attempt to solicit or cause to be solicited (or procure or assist
any other Person to do so) any employees or consultants of the Corporation or
any of its Affiliates, whether such new employment or retainer is with or
without compensation; or

 

  (b) induce or attempt to persuade any partners, suppliers, service providers
or customers of the Corporation or any of its Affiliates as at the Final Date to
not provide or to cease to provide such services to the Corporation or such
Affiliate; or

 

  (c) divert, endeavour to entice away, interfere with or take away any of the
partners, suppliers, service providers or customers of the Corporation or any of
its Affiliates as at the Final Date.

 

7.2 The Executive agrees and acknowledges that the time limits in Section 7.1
are reasonable and properly required for the adequate protection of the
exclusive property, confidential information and business of the Corporation.

ARTICLE 8

NON-COMPETITION

 

8.1

During the term of this Agreement and subject to Section 4.11 thereafter for the
Time Period, except as otherwise agreed by the Corporation, the Executive agrees
that in addition to any and all fiduciary duties that the Executive owes to the
Corporation, he will not, directly or indirectly whether through a corporation
or otherwise, individually or in partnership, jointly or in conjunction with any
Person, whether as principal, agent, employee, employer or shareholder (save and
except as a shareholder where such



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 11 of 15

 

  shareholdings are in the aggregate less than 5% of the voting equity) of an
entity offering its securities to the public, do any of the following without
the prior written consent of the Corporation:

 

  (a) engage in, invest in, participate in, or operate any business which is a
Competitor; or

 

  (b) become employed by, become a director, officer or partner of, render
advice, technical assistance or any other service (whether for compensation or
otherwise) to any business which is a Competitor.

 

8.2 The Executive acknowledges that the restrictions and covenants in this
Article 8 and the Executive’s agreement to it by his execution of this Agreement
constitute a material inducement to the Corporation to enter into this
Agreement, to continue to employ the Executive and to pay to the Executive
compensation for the services to be rendered to the Corporation by the Executive
and that the Corporation would not enter into this Agreement absent the
inducement. The Corporation acknowledges that the Executive is entitled to be
able to earn a living in his field of expertise after the termination of the
Executive’s employment and that the parties mutually agree that this provision
is not intended to restrict the Executive from working at companies who produce
oil and gas with offices in Calgary, Alberta which are not Competitors of the
Corporation.

 

8.3 The Executive agrees and acknowledges that the time limits in Section 8.1
and the geographic scope of a Competitor are reasonable and properly required
for the adequate protection of the exclusive property of the Corporation.

ARTICLE 9

INTELLECTUAL PROPERTY

 

9.1 The Executive hereby transfers and assigns to and in favour of the
Corporation any and all titles, interest, equities and rights, including without
limitation, any and all trade-marks, patents, copyrights and intellectual
property rights of whatsoever nature and kind, in and to any processes, works,
inventions, data, formula, devices, designs, models, diagrams, publications,
analyses, reports, improvements and ideas (whether or not patentable), in
whatever form (collectively, “Works”) that the Executive may have directed,
conceived, reduced to practice, made or otherwise been involved with in the
course of or as a result of his employment with the Corporation (whether
individually or in collaboration with others), including, without limitation,
from the Executive’s knowledge or use of Confidential Information, and agrees to
transfer any and all Works that the Executive may direct, conceive, reduce to
practice, make or otherwise be involved with in the course of or as a result of
his employment with the Corporation (whether individually or in collaboration
with others), including, without limitation, from the Executive’s knowledge or
use of Confidential Information or the resources of the Corporation, after the
date hereof. Any such Works shall be the exclusive property of the Corporation
and its successors and assigns. The Executive further hereby waives and releases
to and in favour of the Corporation any and all moral rights that he may now or
hereafter have in and to the Works or any part or parts thereof. The Executive
shall execute any documents and carry out any actions that the Corporation, its
successors and assigns, reasonably shall request to give effect to the
provisions of this Article 9.



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 12 of 15

 

9.2 The Executive shall make prompt and full disclosure in writing to the Board
of all inventions, developments or discovery made by the Executive during the
term of employment by the Corporation and in which the Corporation may have any
right under the terms of this Agreement.

 

9.3 At the Corporation’s request, the Executive shall, without further
compensation to the Executive, assist the Corporation to secure and maintain
patent rights or copyrights that are the property of the Corporation under this
Agreement, including signing patent applications or copyright registration
applications and assignments or other papers required by the Corporation to
perfect, maintain, or enforce its rights.

ARTICLE 10

REMEDIES

 

10.1 The Executive acknowledges that it would be difficult to measure or
calculate the damage to the Corporation, should there be a breach of the
covenants contained in Article 5, Article 6, Article 7, Article 8 and Article 9
of this Agreement and that any such breach would result in irreparable harm to
the Corporation.

 

10.2 The Corporation shall notify the Executive of any perceived breach of the
Executive’s covenants or obligations hereunder (a “Dispute”) and the Executive
and the Corporation will each use their best efforts to resolve the matter
within 30 days of the notice. If this course of action is not successful, then
the parties agree that the Dispute shall be first mediated pursuant to the
National Mediation Rules of the ADR Institute of Canada, Inc. and either party
may file the initiating request under such Rules. In the event the Dispute is
not resolved upon termination of the mediation pursuant to such Rules, unless
otherwise agreed, the Dispute shall be finally settled by arbitration in
accordance with the provisions of the Arbitration Act (Alberta), based upon the
following:

 

  (a) The arbitration tribunal shall consist of one arbitrator appointed by
mutual agreement of the parties, or in the event of failure to agree within 10
days following delivery of the written notice to arbitrate, either party may
apply to a judge of the Alberta Court of Queen’s Bench to appoint an arbitrator;

 

  (b) The arbitration award shall be given in writing and shall be final and
binding on the parties, not subject to any appeal, and shall deal with the
question of costs of arbitration and all related matters. Judgment upon any
award may be entered in any Court having jurisdiction or application may be made
to the Court for a judicial recognition of the award or an order of enforcement,
as the case may be; and

 

  (c) The place of mediation and arbitration shall be Calgary, Alberta and the
language of each shall be English.



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 13 of 15

 

ARTICLE 11

NOTICE

 

11.1 Any notice required to be given hereunder shall be in writing and
sufficiently made if sent by facsimile transmission, or delivered personally or
mailed by prepaid registered mail to the parties at their respective addresses
herein.

 

  (a) The Executive:

 

    

4905 N.W. 153rd Street

     Edmond, Oklahoma, U.S.A. 73013

 

  (b) The Corporation:

 

    

2600, 500 4th Avenue S.W.

     Calgary, Alberta T2P 2V6

     Attention: Human Resources Manager

Any such notice shall be deemed to have been given on the date it is delivered
if personally delivered or sent by facsimile transmission, or, if mailed, on the
fifth business day following the mailing thereof. Either party may change its
address for service by giving written notice hereunder.

ARTICLE 12

GENERAL PROVISIONS

 

12.1 This Agreement is personal to the Executive and may not be assigned by the
Executive. It is acknowledged and agreed that this Agreement may not be assigned
by the Corporation without the prior consent of the Executive unless the
assignment is a Permitted Assignment in which case consent of the Executive is
not required. For purposes of this 12.1, a “Permitted Assignment” means an
assignment (i) to a Person (other than a natural person) that after the
assignment of this Agreement manages, directly or indirectly, all or
substantially all of the business and assets managed, directly or indirectly, by
the Corporation immediately prior to such assignment, and (ii) pursuant to which
the position to which the Executive is assigned with such Person is in the
aggregate substantially similar in all material respects to the position held
immediately prior to such reassignment. Notwithstanding the foregoing, the
Executive shall not be relocated or transferred more than 50 miles from Oklahoma
without the Executive’s consent.

 

12.2 This Agreement, including the Stock Option Plan and RSPS Plan or their
replacement plans, and the Officers and Directors Indemnity Agreement dated
April 30, 2012 between the parties constitute the entire agreement between the
parties. All previous agreements between the parties with respect to the terms
and conditions of employment between the Corporation and the Executive are
hereby mutually rescinded, annulled and superseded upon execution of this
Agreement.



--------------------------------------------------------------------------------

Executive Employment Agreement

Scott A. Smalling

   Page 14 of 15

 

12.3 The Executive acknowledges that he has been afforded the opportunity to
obtain independent legal advice with respect to this Agreement and that he fully
understands the nature and consequences of this Agreement.

 

12.4 Any waiver by a party of any breach of any provision of this Agreement by
the other party shall not be binding unless in writing, and shall not operate or
be construed as a waiver of any other or subsequent breach by either party.

 

12.5 The headings used in this Agreement are for convenience only and are not to
be construed in any way as additions to or limitations of the covenants and
agreements contained in it. All references to dollars in this Agreement are to
U.S. Dollars.

 

12.6 The provisions of this Agreement shall enure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, executors,
administrators, other legal personal representatives, successors and permitted
assigns.

 

12.7 This Agreement shall be governed by and construed in accordance with the
laws in force in the Province of Alberta, and the parties hereby attorn to the
jurisdiction of the Alberta Courts.

 

12.8 If any paragraph, subparagraph or provision of this Agreement is determined
to be unenforceable by a Court of competent jurisdiction then such provision
shall be severable from the remainder of this Agreement and the remainder of
this Agreement shall be unaffected thereby and shall remain in full force and
effect.

 

12.9 This Agreement may not be amended or modified in any way except by written
instrument signed by the parties hereto.

 

12.10 This Agreement may be executed in counterparts, including counterpart by
facsimile, and such counterparts together shall constitute one and the same
instrument.

IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
as of the date first written above.

 

 

      /s/ Scott A. Smalling Witness       Scott A. Smalling       EQUAL ENERGY
LTD.       Per:    /s/ Don Klapko         

Don Klapko

President and Chief Executive Officer



--------------------------------------------------------------------------------

Executive Employment Agreement    Page 15 of 15

 

SCHEDULE “A”

Disclosure Schedule